Motion by the Attorney General to dismiss the appeal for lack of substantial constitutional question allowed 12 November 1996. As to Question Number 2 presented in defendant’s petition for discretionary review: “Whether it was error for the Court to fail to dismiss the indictment against the defendant at the close of the State’s evidence as being fatally defective?”, the petition is allowed to consider that question. As to all other questions raised in the defendant’s petition for discretionary review, the petition is denied 12 November 1996.